DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 17 February 2021.  In the amendment, claims 1 and 10 are currently amended.

Response to Arguments
Applicant’s arguments, see pg. 1-6, filed 17 February 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chudzik et al. (US 2012/0130275), as detailed below.

Claim Objections
Applicant is advised that should claim 1 and 19 be found allowable, claim 10 respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-11, 13, 14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2014/0277036), hereinafter Flynn, in view of Chudzik et al. (US 2012/0130275), hereinafter Chudzik.
Regarding claim 1, Flynn discloses a medical device (Fig. 1A-1B) comprising: an outer tubular member (16) extending along a central longitudinal axis (see Image A below) and having a proximal end (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of outer tube 16), and an open window (18) disposed at the distal end (Fig. 1A), the outer tubular member rotatable about the central longitudinal axis to adjust a radial orientation of the open window (Para. [0035], outer tube is connected to outer collet 21 which is rotatable by nosecone 20, therefore rotatable, and rotates about axis of Image A; rotation allows for adjustment of radial orientation); an inner tubular member (12) having a proximal end (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of inner tube), and an open window (14) disposed at the distal end (Fig. 1A), the inner tubular member configured to be received within the outer tubular member (Fig. 1A, inner tube is inside outer tube) and capable of at least one of rotating relative to the outer tubular member (Para. [0035], inner tube connected to and rotatable by inner collet 22); and an alignment knob (26) configured to align the open window of the inner tubular member (16) with the open window of the outer tubular member (12) (Para. [0035], alignment knob 26 can rotate tubes to align windows), the alignment knob (26) being spring-biased (30) and configured to move radially relative to the inner tubular member (Fig. 1A, 26 is pressed down radially with respect to inner tube 12) to release or lock the open window of the inner tubular member with the open window of the outer tubular member (Para. [0035], alignment knob 26 is radially depressed to lock and align inner tube window 14 with outer tube window 18, and retracted to release).
Image A – Fig. 1A of Flynn

    PNG
    media_image1.png
    484
    787
    media_image1.png
    Greyscale


Chudzik, in the same art of cutting devices, teaches in Fig. 1-6B a tubular member (20) with an open cutting window (38) and a lock pin (80) configured to set the radial position of the open window of the tubular member (20) at a desired position (Para. [0045], locking pin 80 fits into detents to lock rotation of tubular member 20; the claim does not indicate a reference point of what is the desired position. Therefore, the selected position in which the user chooses before locking would be considered a desired position) by advancing the lock pin (80) into detents (74-1 through 74-N) of ring member (66) wherein the tubular member is rotatable relative to the lock pin (Para. [0047], Fig. 3, tubular member 20 can rotate relative to lock pin when lock pin is not in locked position) for the purpose of preventing unwanted rotation of the tubular member once the outer tube window is appropriately oriented (Para. [0045]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting device of Flynn to include the lock pin and detent wheel taught by Chudzik in order to prevent unwanted rotation of the tubular member once the outer member window is appropriately oriented (Para. [0045]).
Regarding claim 2, modified Flynn discloses the lock pin (Chudzik: 80) is accessible from an exterior of the medical device (Chudzik: Fig. 1, 3).  
Regarding claim 4, modified Flynn discloses the alignment knob (Flynn: 26) being accessible from an exterior of the medical device (Flynn, Fig. 1A: 26).
Regarding claim 8, modified Flynn discloses the open window of the outer tubular member and the open window of the inner tubular member are configured to form a cutting tool when the inner tubular member rotates relative to the outer tubular member during a surgical operation (Flynn: Paragraph [0013], indicates open tube windows rotate to cut tissue).
Regarding claim 9, modified Flynn discloses an outer blade housing (Flynn, 21), wherein an outer blade (Flynn, device is microdebrider, Fig. 1B shows open window of outer tube 18 with serrated blade) is connected to the outer blade housing (Flynn, 18 is part of outer tube 16 which is connected to 21), and wherein the lock pin (Chudzik: 80) is configured to contact the outer blade housing (Chudzik: 80 is on outside of housing 12).
Regarding claim 10, Flynn discloses a medical device (Fig. 1A-1B) comprising: an outer tubular member (16) extending along a central longitudinal axis (see Image A above) and having a proximal end (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of outer tube 16), and an open window (18) disposed at the distal end (Fig. 1A), the outer tubular member rotatable about the central longitudinal axis to adjust a radial orientation of the open window (Para. [0035], outer tube is connected to outer collet 21 which is rotatable by nosecone 20, therefore rotatable, and rotates about axis of Image A; rotation allows for adjustment of radial orientation); an inner tubular member (12) having a proximal end (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of inner tube), and an open window (14) disposed at the distal end (Fig. 1A), the inner tubular member configured to be received within the outer tubular member (Fig. 1A, inner tube is inside outer tube) and capable of at least one of rotating relative to the outer tubular member (Para. [0035], inner tube connected to and rotatable by inner collet 22); and a spring-biased alignment knob (26, spring-biased by bias member 30) configured to align the open window of the inner tubular (16) with the open window of the outer tubular member (12) (Para. [0035], alignment knob 26 can rotate tubes to align windows), the alignment knob (26) configured to move radially relative to the inner tubular member (Fig. 1A, 26 is pressed down radially with respect to inner tube 12) to release or lock the open window of the inner tubular member with the open window of the outer tubular member (Para. [0035], alignment knob 26 is radially depressed to lock and align inner tube window 14 with outer tube window 18, and retracted to release).
Flynn discloses the invention essentially as claimed as discussed above.  However, Flynn does not disclose a lock pin for setting the radial orientation of the open window of the outer tubular member and wherein the outer tubular member is rotatable relative to lock pin.
Chudzik, in the same art of cutting devices, teaches in Fig. 1-6B a tubular member (20) with an open cutting window (38) and a spring- biased lock pin (80, biased by 91) configured to set the radial position of the open window of the tubular member (20) at a desired position (Para. [0045], locking pin 80 fits into detents to lock rotation of tubular member 20; the claim does not indicate a reference point of what is the desired position. Therefore, the selected position in which the user chooses before locking would be considered a desired position) by advancing the lock pin (80) into detents (74-1 through 74-N) of ring member (66) wherein the tubular member is rotatable relative to the lock pin (Para. [0047], Fig. 3, tubular member 20 can rotate relative to lock pin when lock pin is not in locked position) for the purpose of preventing unwanted rotation of the tubular member (Para. [0045]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting device of Flynn to include the lock pin and detent wheel taught by Chudzik in order to prevent unwanted rotation of the tubular member (Para. [0045]).
Regarding claim 11, modified Flynn discloses the alignment knob (Flynn, 26) being accessible from an exterior of the medical device (Flynn, Fig. 1A, 26).
Regarding claim 13, modified Flynn discloses the lock pin (Chudzik: 80) accessible from an exterior of the medical device (Chudzik: Fig. 1, 3).
Regarding claim 14, modified Flynn discloses an outer blade housing (Flynn, 21), wherein an outer blade (Flynn, device is microdebrider, Fig. 1B shows open window of outer tube 18 with serrated blade) is connected to the outer blade housing (Flynn, 18 is part of outer tube 16 which is connected to 21), and wherein the lock pin (Chudzik: 80) is configured to contact the outer blade housing (Chudzik: Fig. 1, contacts housing 12).
Regarding claim 18, modified Flynn discloses the open window of the outer tubular member and the open window of the inner tubular member are configured to form a cutting tool when the inner tubular member rotates relative to the outer tubular member during a surgical operation (Flynn, Paragraph [0013], indicates open tube windows rotate to cut tissue; Para. [0035], inner tube and outer tube can move/rotate or lock independent of each other, therefore can move relative to each other).
Regarding claim 19, modified Flynn discloses the lock pin (Chudzik: 80) comprises a spring biased lock pin (Chudzik: biased by spring 91).
Regarding claim 20, modified Flynn discloses a ring member (Chudzik: 66) including a plurality of notches (Chudzik: 74-1 through 74-N), wherein rotation the lock pin is configured to engage one of the notches to set the radial position of the open tubular member at the desired position (Chudzik: Para. [0043]-[0045], [0048]).
Regarding claim 21, modified Flynn discloses rotation of the lock pin in a first direction moves a contact portion of the lock pin towards the ring member, and wherein rotation of the (Chudzik: Para. [0048], lock pin 80 is rotated toward ring 66 to lock and away from ring to unlock).
Regarding claim 22, modified Flynn discloses the open window of the outer tubular member and the open window of the inner tubular member form a cutting tool when the inner tubular member moves relative to the outer tubular member (Flynn, Paragraph [0013], indicates open tube windows rotate to cut tissue; Para. [0035], inner tube and outer tube can move/rotate or lock independent of each other, therefore can move relative to each other).

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Chudzik in further view of Taguchi et al. (US 4,909,789), hereinafter Taguchi.
Modified Flynn discloses the invention essentially as claimed as discussed regarding claim 1 above. However, modified Flynn does not disclose the alignment knob having a ratchet and pawl feature. 
Regarding claims 5, 6, 15, and 16, Taguchi, in a similar field of endeavor, further teaches an alignment knob (64) being connected to a pawl (Fig. 10, 68) and the pawl being configured to contact a ratchet feature (67) for the purpose of allowing the user to control the alignment of the inner tube with respect to the outer tube (Col. 6, lines 8-24). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of modified Flynn to include (Col. 6, lines 8-24).

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Chudzik in further view of Heisler (US 2012/0065658).
Modified Flynn discloses the invention essentially as claimed as discussed above regarding claim 1.  However, Flynn does not disclose an axial lock feature.
Regarding claim 7 and 17, Heisler, in the same art of cutting devices, teaches an axial lock feature for an outer tubular member (102) (Para. [0098], top of page 8, lines 14-18; Compression of the spring causes the bearing element to contact the outer hub which establishes an axial position of the inner tube to the outer tube, thereby axially locking the device) for the purpose of relocating the bearing of the shaver from the distal end to the proximal end  such that precision finishing of the distal end is not required and distance from the hub to the distal tip need not be closely controlled. (Para. [0098], top of page 8, lines 14-18, [0099], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Flynn to include an axial lock feature as taught by Heisler in order enhance the device by moving the bearing from the distal tip to the proximal hub.  (Para. [0098], top of page 8, lines 14-18, [0099], [0100]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2009/0112119) and Glatzer (US 3,995,619) both disclose lock pins that allow tubular members to rotate relative to the lock pin.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771